DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 06/14/22.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claims 1-10 and 21 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 03/30/22 is overcome by the cancellation of the claims.

4.	The rejection of Claims 11-20 and 23-26 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 03/30/22 is overcome by the Applicant’s amendments.

5.	The rejection of Claims 11, 14, 16, and 23-26 under 35 U.S.C. 102(a)(2) as being anticipated by Bergmann et al. (WO 2018/041933 A1) as set forth in the Non-Final Rejection filed 03/30/22 is overcome by the Applicant’s amendments.

6.	The rejection of Claim 12 under 35 U.S.C. 103 as being unpatentable over Bergmann et al. (WO 2018/041933 A1) as set forth in the Non-Final Rejection filed 03/30/22 is overcome by the Applicant’s amendments.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claims 16-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 16, which the other claims are dependent upon, recites that “the compound represented by the formula (2) is a compound represented by the following formula (11):”.  However, notice that Applicant’s formula (11) is not encompassed by Applicant’s formula (2) (as recited in Claim 11) as it is a substituent group connected through the nitrogen.  The Office has interpreted that Applicant’s formula (11) corresponds to the carbazole-9-yl group substituted with a perfluoroalkyl group at the 2-position and the 7-position for the purpose of this Examination.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claims 11 and 23-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bergmann et al. (US 2018/0062085 A1).
	Bergmann et al. discloses the following compound:

    PNG
    media_image1.png
    297
    318
    media_image1.png
    Greyscale

(page 43) such that Z = cyano group (CN), R1 = R4 = carbazole-9-yl group substituted with perfluoroalkyl groups at the 2- and 7-positions, and R2-3 = R5 = hydrogen or substituent (pyridyl) of Applicant’s formula (2); R21 = R23-26 = R28 = hydrogen and R22 = R27 = perfluoroalkyl group (CF3) of Applicant’s formula (11).  Bergmann et al. discloses that its inventive compounds exhibit thermally activated delayed fluorescence (TADF) and are utilized in the light-emitting layer of an organic electroluminescent (EL) device (OLED), which lies on a substrate ([0053], [0209]-[0218], [0249]).

Allowable Subject Matter
11.	Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The closest prior art is provided by Bergmann et al. (US 2018/0062085 A1), which discloses compounds of the following form:

    PNG
    media_image2.png
    208
    155
    media_image2.png
    Greyscale

([0055]) wherein exactly one radical selected from W, X, and Y = CN or CF3, and exactly two radicals selected from T, V, W, X, and Y is connected (via single bond) to the following unit D ([0070]):

    PNG
    media_image3.png
    150
    240
    media_image3.png
    Greyscale

([0057]).  An embodiment is disclosed:

    PNG
    media_image1.png
    297
    318
    media_image1.png
    Greyscale

(page 43).  However, it is the position of the Office that neither Bergmann et al. singly nor in combination with any other prior art provides sufficient motivation to produce the compounds as recited by the Applicant, particularly in regards to the nature of the specific substituent groups attached to the core benzene group.

Response to Arguments
12.	Applicant’s arguments on pages 5-8 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786